otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.   
Applicant argues that Shanmugasundaram does not teach that a second device is ever connected to a network and thus is not “onboarded” as recited.  Applicant argues that the second device is merely a virtual device.    
Examiner asserts that this is not the case.  Shanmugasundaram is relied upon for a plurality of IOT devices that are connected to a cloud service and are onboarded with that service.   As Applicant has stated “onboarding” is defined as registration, authentication, and mapping.  The reference teaches a first and second physical IOT device being connected to the cloud.  
Shanmugasundaram teaches registration in [0039], mapping in [0040] and authentication in [0041].    Shanmugasundaram teaches that after this is accomplished, access to a plurality of devices may be accomplished through the cloud and thus cloud based routing [0042].   Shanmugasundaram explicitly teaches an example of multiple IOT devices talking via routing in [0034].  
While Examiner acknowledges that Shanmugasundaram does not focus on device to device communications, the Examiner argues that the rejection is a USC 103 rejection.  .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The aforementioned claims state “the second device is not initially connected to the network”.  It is unclear what the definition of “initially” is.  All devices are connected to the network at some point during the connection process.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-5, 8, 10-15, 18, 20-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2017/0279894 in view of Zhao US 2018/0227368 in view of in view of Shanmugasundaram US 2018/0084085 

As per claims 1, 11, 20. A cloud service device comprising: processing circuitry cconfigured to operate a cloud based routing service: Chen teaches receive an indication from a first device operating a first network protocol, identifying a second device for communicating a second network protocol; wherein the second device is not initially connected to the network, and identify a network protocol of the second device [0027] [0028]  Chen teaches a processor to execute a plugin selected according to the network protocol, the plugin to: receive a communication from the first device; convert the communication to the network protocol; and send the converted communication to the second device. [0032] [0037] [0041] [0043]

Zhao teaches the protocols and devices are OCF devices, second devices, and using  protocols, and second protocols. [0003] [0053][0057].  Zhao teaches onboard the second network device wherein to onboard the second device causes the second device to join a network to which the first device is connected, and wherein to onboard the second device includes at least one of: registration of the second device, authentication of the second device, or mapping of a resource of the first device to the second device, converting communication to the second device wherein the converted communication is not sent to the second device until the second device is onboarded. [0056] [0059]  (Zhao teaches both mapping the resource before communication, and registering the device; Zhao states communication is possible “as long as” this happens.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the protocols of Zhao with the system of Chen because it helps interoperability of the various systems. [0003]

Shanmugasundaram teaches a cloud based touring service to identify a first network protocol from a first device, a second network protocol from a second device, and convert the communications for interoperability using plugins. [0004] [0016]-[0018], [0034][0035]  (teaches using cloud adapters to facilitate routing of communications of IOT devices through a cloud routing system between two incompatible network protocols)   Shanmugasundaram teaches the cloud service onboarding the devices to the cloud based routing service and sending communications after the devices are registered, and authenticated, and the resource of the second device is mapped. [0039][0040][0041][0053]  (teaches registration/authentication/mapping with the cloud system by federation, for communications and removal of said devices, by defederation.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the onboarding and cloud routing of Shanmugasundaram with the previous art because it maximizes security and network performance. 
As per claims 2, 12. Zhao teaches The cloud service device of claim 1, wherein the communication is received according to a first network protocol specification. [0057] (OIC 
As per claims 8, 18, 24. Zhao teaches The cloud service device of claim 1, wherein the processor is further to perform a protocol mapping to translate second network protocol properties to first network protocol resources. [0052]

Claims 6, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2017/0279894 in view of Zhao US 2018/0227368 in view of Shanmugasundaram US 2018/0084085 in view of Battacharya US 2018/0191848

As per claims 6, 16. Battacharya teaches the cloud service device of claim 1, wherein the plugin is mirrored on the cloud service device from a local network including the second device. [0039]  (teaches cloud mirroring in general for IOT devices and systems)
It would have been obvious to one of ordinary skill in the art the time the invention was filed to use the mirror of Battacharya with the prior art because it provides data redundancy.


Claims 9, 19, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2017/0279894 in view of Zhao US 2018/0227368 in view of Shanmugasundaram US 2018/0084085 in view of Wang US 2019/0089747


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the access policy of Want with the prior art in order to increase security.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439